Case 5:16-cv-10444-JEL-MKM ECF No. 1546, PageID.60208 Filed 03/29/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 In re Flint Water Cases                      No. 5:16-cv-10444-JEL-MKM

                                              Hon. Judith Levy

                                              Mag. Mona K. Majzoub


           NOTICE OF APPEARANCE AND PROOF OF SERVICE

       Please enter the appearance of M. FRANK BEDNARZ in the above-captioned
 matter on behalf of class member and objector Robert Hempel.


 Dated: March 29, 2021          /s/ M. Frank Bednarz
                                M. Frank Bednarz (IL ARDC No. 6299073)
                                HAMILTON LINCOLN LAW INSTITUTE
                                CENTER FOR CLASS ACTION FAIRNESS
                                1145 E. Hyde Park Blvd. Unit 3A
                                Chicago, IL 60615
                                Phone: 801-706-2690
                                Email: frank.bednarz@hlli.org

                                Attorney for Robert Hempel




                                          1
Case 5:16-cv-10444-JEL-MKM ECF No. 1546, PageID.60209 Filed 03/29/21 Page 2 of 2




                           CERTIFICATE OF SERVICE
       I hereby certify that on March 29, 2021, I electronically filed the foregoing
 document with the Clerk of the Court using the ECF System, which will send
 notification to the ECF counsel of record.


                                                  /s/ M. Frank Bednarz
                                                  M. Frank Bednarz




                                              2
